United States Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT PUSUANT SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 [ ] TRANSITION REPORT PUSUANT SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-25380 CHINA HUAREN ORGANIC PRODUCTS, INC. (Exact Name of Small Business Issuer as specified in its Charter.) DELAWARE 43-1401158 (State of Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) c/o American Union Securities, Inc. 100 Wall Street, 15th Floor, New York, NY (Address of Principal Executive Offices, including zip code) 212-232-0120 (Issuer's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesýNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoý The number of shares of common stock, par value $.01 per share, outstanding as ofMay 16, 2008 was CHINA HUAREN ORGANIC PRODUCTS, INC. FORM 10-Q QUARTERLY PERIOD ENDED March 31, 2008 INDEX TABLE OF
